DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims 1-21, the prior art fails to teach and render obvious of a STA may be included in a first plurality of STAs affiliated with a first multi-link logical entity (MLLE). A plurality of links may be established between the first MLLE and a second MLLE, wherein the second MLLE may be affiliated with a second plurality of STAs. The STA may receive a first subset of a sequence of MAC protocol data units (MPDUs). A second subset of the sequence of MPDUs may be transmitted by another STA of the first plurality of STAs. The STA may transmit a block acknowledgement (BA) frame that includes: a number of BA bitmaps, configurable to values greater than or equal to one; and BA control information for each of the BA bitmaps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHUC H TRAN/Primary Examiner, Art Unit 2471